 

Exhibit 10.7

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES FILED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

Principal Amount: $165,000.00 Issue Date: March 2, 2020

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, BRIDGEWAY NATIONAL CORP., a Delaware corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of
CAVALRY FUND I LP, a Delaware limited partnership, or its registered assigns
(the “Holder”), the principal sum of $165,000.00 (the “Principal Amount”),
together with interest at the rate of twelve percent (12%) per annum on the
aggregate unconverted and then outstanding Principal Amount of this Note, at
maturity or upon acceleration or otherwise, as set forth herein (this “Note”)
(with the understanding that the initial six months of such interest shall be
guaranteed). This Note is being issued pursuant to that certain Promissory Note
Purchase Agreement (the “Note Purchase Agreement”) entered into on March 2, 2020
(the “Issue Date”). The cash consideration to the Borrower for this Note is
$150,000.00 in United States currency, due to an original issuance discount of
$15,000.00. The maturity date of this Note shall be on that day that is nine (9)
months after the Issue Date (the “Maturity Date”), and is the date upon which
the Principal Amount, as well as all accrued and unpaid interest and other fees,
shall be due and payable. This Note may not be repaid in whole or in part except
as otherwise explicitly set forth herein. Any amount of principal or interest on
this Note, which is not paid by the Maturity Date, shall bear interest at the
rate of the lesser of (i) twenty-four percent (24%) per annum or (ii) the
maximum amount allowed by law, from the due date thereof until the same is paid
(“Default Interest”). Interest shall commence accruing on the date that this
Note is issued and shall be computed on the basis of a 365-day year and the
actual number of days elapsed. All payments due hereunder (to the extent not
converted into the Borrower’s Class A common stock, par value $0.01 per share
(the “Common Stock”) in accordance with the terms hereof) shall be made in
lawful money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the Holder thereof.

 

1

 

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have the right at any time on or after
the Issue Date, to convert all or any part of the outstanding and unpaid
Principal Amount and accrued and unpaid interest of this Note, and any other
amounts owed under this Note, into fully paid and non-assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the Conversion Price determined as
provided herein (a “Conversion”); provided, however, that in no event shall the
Holder be entitled to convert any portion of this Note in excess of that portion
of this Note upon conversion of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of this Note or the unexercised or
unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock (the “Maximum Share Amount”). The Holder, upon not less than 61 days’
prior written notice to the Borrower, may increase the Maximum Share Amount,
provided that the Maximum Share Amount shall never exceed 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon Conversion of this Note held by the
Holder and the provisions of this Section 1.1 shall continue to apply. Any such
increase will not be effective until the 61st day after such notice is delivered
to the Borrower. The Maximum Share Amount provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1.1 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Maximum Share Amount
provisions contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Note. For purposes
of this Section 1.1, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and Regulations 13D-G thereunder. The number of shares of Common Stock to
be issued upon each Conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower by
the Holder in accordance with Section 1.3 below; provided that the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in,
or reasonably expected to result in, notice) to the Borrower before 6:00 p.m.,
New York, New York time on such conversion date (the “Conversion Date”). The
term “Conversion Amount” means, with respect to any conversion of this Note, the
sum of (1) the Principal Amount of this Note to be converted in such conversion
plus (2) at the Holder’s option, accrued and unpaid interest, if any, on such
Principal Amount at the interest rates provided in this Note to the Conversion
Date, plus (3) at the Holder’s option, Default Interest, if any, on the amounts
referred to in the immediately preceding clauses (1) and/or (2) plus (4) at the
Holder’s option, any amounts owed to the Holder pursuant to Sections 1.2,
1.3(g), 4.11, 4.12 and/or 4.13 and/or Article III hereof.

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The “Conversion Price” per share shall be
the lower of (i) $0.095 or (ii) the Variable Conversion Price (as defined
herein) (subject to adjustment as further described herein). The “Variable
Conversion Price” shall mean 70% multiplied by the Market Price (as defined
herein) (representing a discount rate of 30%). “Market Price” means the lowest
Trading Price (as defined below) for the Common Stock during the fifteen (15)
Trading Day period ending on the last complete Trading Day prior to the
Conversion Date. “Trading Price” or “Trading Prices” means, for any security as
of any date, the lowest VWAP price on the Over-the-Counter Pink Marketplace,
OTCQB, or applicable trading market (the “Trading Market”) as reported by a
reliable reporting service designated by the Holder (i.e. www.Nasdaq.com) or, if
the Trading Market is not the principal trading market for such security, on the
principal securities exchange or trading market where such security is listed or
traded or, if the lowest intraday trading price of such security is not
available in any of the foregoing manners, the lowest intraday price of any
market makers for such security that are quoted on the OTC Markets. If the
Conversion Price on the date in which the Holder actually receives the
Conversion Shares (as defined in the Note Purchase Agreement) (each a “Share
Delivery Date”) is less than the Conversion Price in the respective Notice of
Conversion, then the Conversion Price in the respective Notice of Conversion
shall be retroactively adjusted downward to equal the Conversion Price on the
Share Delivery Date. If the Trading Price cannot be calculated for such security
on such date in the manner provided above, the Trading Price shall be the fair
market value as mutually determined by the Borrower and the Holder in order to
determine the Conversion Price of this Note. “Trading Day” shall mean any day on
which the Common Stock is tradable for any period on the Trading Market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.

 

2

 

 

If at any time the Conversion Price as determined hereunder for any Conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder, the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased (at the option of the Holder) to include Additional Principal (without
a reduction in the amount owed under this Note), where “Additional Principal”
means such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Conversion Price not been adjusted by the Holder to the par value price.

 

If, at any time when this Note is issued and outstanding, the Borrower issues or
sells, or is deemed to have issued or sold (in the sole determination of the
Holder), any shares of Common Stock for a consideration per share less than the
Conversion Price in effect on the date of such issuance (or deemed issuance) of
such shares of Common Stock (a “Dilutive Issuance”), then the Holder shall have
the right, in Holder’s sole discretion on each conversion after such Dilutive
Issuance, to utilize the price per share of the Dilutive Issuance as the
Conversion Price for such conversion.

 

(b) Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times (300%) the number of shares issuable upon full conversion of the
face Principal Amount of this Note (based on the Conversion Price of this Note
in effect from time to time) (the “Reserved Amount”). The Reserved Amount shall
be increased from time to time in accordance with the Borrower’s obligations
hereunder. The Borrower represents that upon issuance, such shares of Common
Stock will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of shares of Common Stock into
which this Note shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of the outstanding Note. The
Borrower acknowledges that it has irrevocably instructed its transfer agent to
issue certificates for the Common Stock issuable upon conversion of this Note,
and agrees that its issuance of this Note shall constitute full authority to its
officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

3

 

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of this Note.

 

1.3 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time on or after the Issue Date, (A) by
submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) subject to Section 1.3(b),
surrendering this Note at the principal office of the Borrower.

 

(b) Surrender of Note Upon Conversion. The Holder and the Borrower shall
maintain records showing the updated current unpaid and unconverted Principal
Amount of the Note. Notwithstanding anything to the contrary set forth herein,
upon conversion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Borrower unless
the entire unpaid Principal Amount of this Note is so converted. The Holder and
the Borrower shall maintain records showing the Principal Amount so converted
and the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Borrower, so as not to require physical
surrender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Borrower shall, prima facie, be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of this Note is converted as aforesaid, the Holder may not
transfer this Note unless the Holder first physically surrenders this Note to
the Borrower, whereupon the Borrower will forthwith issue and deliver upon the
order of the Holder a new Note of like tenor, registered as the Holder (upon
payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal Amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted Principal Amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

 

(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.3, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within one (1) business day after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid Principal Amount hereof, surrender of this Note) in accordance
with the terms hereof.

 

(e) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such conversion, the outstanding Principal
Amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless the Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Borrower’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

4

 

 

(f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Sections 1.1 and 1.2 and in
this Section 1.3, the Borrower shall use its best efforts to cause its transfer
agent to electronically transmit the Common Stock issuable upon conversion to
the Holder by crediting the account of Holder’s Prime Broker with DTC through
its Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline the
Borrower shall pay to the Holder $3,000 per day in cash, for each day beyond the
Deadline that the Borrower fails to deliver such Common Stock (unless such
failure results from war, acts of terrorism, an epidemic, or natural disaster)
(“Conversion Default Payments”). Such cash amount shall be paid to Holder in
cash by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the Principal Amount of this Note on the fifth day of the month following the
month in which it has accrued, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional Principal Amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure of, attempt to frustrate or
interference with such conversion right are difficult if not impossible to
qualify. Accordingly the parties acknowledge that the liquidated damages
provision contained in this Section 1.3(g) are justified.

 

1.4 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), or (ii) the Borrower or its transfer
agent shall have been furnished with an opinion of counsel (which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration or (iii)
such shares are sold or transferred pursuant to Rule 144 under the Securities
Act (or a successor rule) (“Rule 144”) or (iv) such shares are transferred to an
“affiliate” (as defined in Rule 144) of the Borrower who agrees to sell or
otherwise transfer the shares only in accordance with this Section 1.4 and who
is an “accredited investor” (as defined in Rule 501(a) of the Securities Act).
Except as otherwise provided (and subject to the removal provisions set forth
below), until such time as the shares of Common Stock issuable upon conversion
of this Note have been registered under the Securities Act or otherwise may be
sold pursuant to Rule 144 without any restriction as to the number of securities
as of a particular date that can then be immediately sold, each certificate for
shares of Common Stock issuable upon conversion of this Note that has not been
so included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

 

5

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF COUNSEL IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Securities Act, which opinion shall
be accepted by the Borrower so that the sale or transfer is effected or (ii) in
the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold. In the event that the
Borrower does not accept the opinion of counsel provided by the Holder with
respect to the transfer of Securities (as defined in the Note Purchase
Agreement) pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 3.2 of this Note.

 

1.5 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or non-waived Maximum Share Amount) shall be
deemed converted into shares of Common Stock and (ii) the Holder’s rights as a
Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates or transmission of such shares pursuant to Section 1.3(f) for all
shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if this Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3(g) to the extent required thereby for
such conversion default and any subsequent conversion default and (ii) the right
to have the Conversion Price with respect to subsequent conversions determined
in accordance with Section 1.2) for the Borrower’s failure to convert this Note.

 

6

 

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

2.3 Repayment from Proceeds. While any portion of this Note is outstanding, if
the Borrower receives gross cash proceeds in a financing transaction(s) from any
source or series of related or unrelated sources, in an aggregate amount of at
least $5,000,000, including but not limited to, the issuance of equity or debt
securities by the Borrower, the exercise of outstanding warrants of the
Borrower, the issuance of securities pursuant to an equity line of credit of the
Borrower or the sale of assets other than in the ordinary course of business,
the Borrower shall, within one (1) business day of Borrower’s receipt of such
proceeds, inform the Holder of such receipt, following which the Holder shall
have the right in its sole discretion to require the Borrower to immediately
apply such proceeds to repay all or any portion of the outstanding amounts owed
under this Note. Failure of the Borrower to comply with this provision shall
constitute an Event of Default. Such required repayment shall be subject to the
terms of Section 4.15 herein.

 

ARTICLE III. EVENTS OF DEFAULT

 

The occurrence of any of the following events of default shall each be an “Event
of Default”, with no right to notice or right to cure except as specifically
stated:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether at
the Maturity Date, upon acceleration, or otherwise.

 

3.2 Conversion and the Shares. The Borrower fails to reserve a sufficient amount
of shares of Common Stock as required under the terms of this Note (including
without limitation, Sections 1.2 and 1.3 of this Note), fails to issue shares of
Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note (or makes
any written announcement, statement or threat that it does not intend to honor
the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for two (2) business days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
the Borrower to remain current in its obligations to its transfer agent. It
shall be an Event of Default of this Note, if a conversion of this Note is
delayed, hindered or frustrated due to a balance owed by the Borrower to its
transfer agent. If at the option of the Holder, the Holder advances any funds to
the Borrower’s transfer agent in order to process a conversion, such advanced
funds shall be paid by the Borrower to the Holder within five (5) business days,
either in cash or as an addition to the balance of this Note, and such choice of
payment method is at the discretion of the Borrower.

 

7

 

 

3.3 Breach of Covenants. The Borrower breaches any covenant or other term or
condition contained in this Note or in any other document entered into between
the Holder and Borrower, and such breach continues for a period of three (3)
days after written notice thereof to the Borrower from the Holder or after five
(5) days after the Borrower should have been aware of the breach.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or misleading
in any material respect when made and the breach of which has (or with the
passage of time will have) a material adverse effect on the rights of the Holder
with respect to this Note.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of ten (10) days unless otherwise consented to
by the Holder, which consent will not be unreasonably withheld.

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
or quotation of the Common Stock on the Trading Market or an equivalent
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE American.

 

3.9 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings), and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.

 

3.10 Liquidation. The Borrower commences any dissolution, liquidation or winding
up of Borrower or any substantial portion of its business.

 

8

 

 

3.11 Cessation of Operations. The Borrower ceases operations or Borrower admits
it is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any disclosure of the Borrower’s ability to continue as
a “going concern” shall not be an admission that the Borrower cannot pay its
debts as they become due.

 

3.12 Financial Statement Restatement. The Borrower replaces its auditor, or any
restatement of any financial statements filed by the Borrower with the SEC for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a material
adverse effect on the Borrower or the rights of the Holder with respect to this
Note.

 

3.13 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

3.14 Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower that reserves the greater of the (i) total amount of
shares previously held in reserve for this Note with the Borrower’s immediately
preceding transfer agent and (ii) Reserved Amount.

 

3.15 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other agreements or financial instruments, including but not limited to all
convertible promissory notes, currently issued, or hereafter issued, by the
Borrower, to the Holder or any 3rd party (the “Other Agreements”), shall, at the
option of the Holder, be considered a default under this Note, in which event
the Holder shall be entitled to apply all rights and remedies of the Holder
under the terms of this Note by reason of a default under said Other Agreement
or hereunder.

 

3.16 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey or disclose, or any actual transmittal,
conveyance or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.

 

3.17 No bid. At any time while this Note is outstanding, the lowest Trading
Price on the Trading Market or other applicable principal trading market for the
Common Stock is equal to or less than $0.01.

 

3.18 Prohibition on Debt and Variable Securities. So long as this Note is
outstanding, the Borrower shall not, without written consent of the Holder,
issue any Variable Security (as defined herein), unless (i) the Borrower is
permitted to pay off this Note in cash at the time of the issuance of the
respective Variable Security and (ii) the Borrower pays off this Note, pursuant
to the terms of this Note, in cash at the time of the issuance of the respective
Variable Security. A “Variable Security” shall mean any security issued by the
Borrower that (a) has or may have conversion rights of any kind, contingent,
conditional or otherwise in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the Common
Stock; (b) is or may become convertible into Common Stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion or exercise price that varies with the market price of the Common
Stock, even if such security only becomes convertible or exercisable following
an Event of Default, the passage of time, or another trigger event or condition;
or (c) was issued or may be issued in the future in exchange for or in
connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of Common Stock issued or to be issued is based
upon or related in any way to the market price of the Common Stock, including,
but not limited to, Common Stock issued in connection with a 3(a)(9)
Transaction, a 3(a)(10) Transaction, or any other similar settlement or
exchange.

 

9

 

 

UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THIS NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO:
(Y) THE DEFAULT AMOUNT (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the
occurrence of any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5,
3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, and/or this
3.18, this Note shall become immediately due and payable and the Borrower shall
pay to the Holder, in full satisfaction of its obligations hereunder, an amount
equal to 140% multiplied by the then outstanding entire balance of this Note
(including principal and accrued and unpaid interest) plus Default Interest, if
any, plus any amounts owed to the Holder pursuant to Sections 1.3(g) hereof
(collectively, in the aggregate of all of the above, the “Default Amount”), and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity. Each time an Event of Default
occurs while this Note is outstanding, an additional discount of five percent
(5%) discount shall be factored into the Conversion Price.

 

The Holder shall have the right at any time, to require the Borrower, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock of the Borrower equal to the Default Amount divided by the Conversion
Price then in effect, subject to issuance in tranches due to the beneficial
ownership limitations contained in this Note.

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery or upon delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 

10

 

 

If to the Borrower, to:

 

Bridgeway National Corp.

1015 15th Street NW Suite 1030

Washington, DC 20005

Attention: Eric Blue, CEO

E-mail: eric.blue@bridgewaynational.com

Phone: 214-205-6215

 

If to the Holder:

 

CAVALRY FUND I LP

61 Kinderkamack Rd.

Woodcliff Lake, NJ 07677

Telephone: 201.391.1839

Email: thomas@cavalryfund.com

Attention: Thomas Walsh

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Borrower hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Borrower without
the prior signed written consent of the Holder, which consent may be withheld at
the sole discretion of the Holder (any such assignment or transfer shall be null
and void if the Borrower does not obtain the prior signed written consent of the
Holder). This Note or any of the severable rights and obligations inuring to the
benefit of or to be performed by Holder hereunder may be assigned by Holder to a
third party, in whole or in part, without the need to obtain the Borrower’s
consent thereto. Each transferee of this Note must be an “accredited investor”
(as defined in Rule 501(a) of the Securities Act). Notwithstanding anything in
this Note to the contrary, this Note may be pledged as collateral in connection
with a bona fide margin account or other lending arrangement.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof.

 

4.7 Exclusive Jurisdiction. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall only be commenced in the state and federal courts sitting in New York, New
York (the “New York Courts”). Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Note), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by applicable law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or the transactions contemplated hereby.

 

11

 

 

4.8 JURY TRIAL WAIVER. THE BORROWER AND THE HOLDER HEREBY WAIVE A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.

 

4.9 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding Principal Amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.11 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act (a “3(a)(10) Transaction”), then a liquidated
damages charge of 100% of the outstanding principal balance of this Note at that
time, will be assessed and will become immediately due and payable to the
Holder, either in the form of cash payment, an addition to the balance of this
Note, or a combination of both forms of payment, as determined by the Holder.
The liquidated damages charge in this Section 4.11 shall be in addition to, and
not in substitution of, any of the other rights of the Holder under this Note.

 

4.12 Restriction on Section 3(a)(9) Transactions. So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder. In the
event that the Borrower does enter into, or makes any issuance of Common Stock
related to, a 3(a)(9) Transaction while this Note is outstanding, a liquidated
damages charge of 25% of the outstanding principal balance of this Note, but not
less than $15,000, will be assessed and will become immediately due and payable
to the Holder at its election in the form of cash payment, an addition to the
balance of this Note or a combination of both forms of payment, as determined by
the Holder. “3(a)(9) Transaction” means a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(9) of the Securities Act. The liquidated damages charge in this Section
4.12 shall be in addition to, and not in substitution of, any of the other
rights of the Holder under this Note.

 

12

 

 

4.13 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Holder in
this Note, then the Borrower shall notify the Holder in writing of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion look back/holding periods, interest rates, original
issue discounts, stock sale price, private placement price per share, and
warrant coverage.

 

4.14 Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.

 

4.15 Repayment. Notwithstanding anything to the contrary contained in this Note,
the Borrower may repay all amounts outstanding under this Note, during the 30
calendar day period after the Issue Date, by making one payment to the Holder of
an amount in cash equal to 110% multiplied by all amounts owed under the Note.
Notwithstanding anything to the contrary contained in this Note, the Borrower
may repay all amounts outstanding under this Note, during the 31st through 60th
calendar day period after the Issue Date, by making one payment to the Holder of
an amount in cash equal to 115% multiplied by all amounts owed under the Note.
Notwithstanding anything to the contrary contained in this Note, the Borrower
may repay all amounts outstanding under this Note, after the 60th calendar day
after the Issue Date by making one payment to the Holder of an amount in cash
equal to 125% multiplied by all amounts owed under the Note. Subject to the
limitations set forth in this Section 4.15, the Borrower shall provide notice to
the Holder seven (7) business days prior to such respective repayment date, and
the Holder must receive such repayment within nine (9) business days of the
Holder’s receipt of the respective repayment notice, but not sooner than seven
(7) business days from the date of notice (the “Repayment Period”). The Holder
may convert the Note in whole or in part at any time during the Repayment
Period, subject to the terms and conditions of this Note.

 

** signature page to follow **

 

13

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the Issue Date.

 

Bridgeway National Corp.         By:     Name: Eric Blue   Title: Chief
Executive Officer  

 



Signature Page to Convertible Promissory Note

 

14

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note (“Common Stock”) as set forth below, of Bridgeway
National Corp., a Delaware corporation (the “Borrower”), according to the
conditions of the replacement convertible promissory note of the Borrower dated
as of March 2, 2020 (the “Note”), as of the date written below. No fee will be
charged to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

  [  ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).           Name of DTC Prime     Broker: Account Number:         [  ]
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

    CAVALRY FUND I LP     61 Kinderkamack Rd.     Woodcliff Lake, NJ 07677    
Telephone: 201.391.1839     Email: thomas@cavalryfund.com     Attention: Thomas
Walsh





 



  Date of Conversion:   _____________         Applicable Conversion Price:
$ _____________        

Number of Shares of Common Stock to be Issued Pursuant to Conversion of this

Note:

 

  _____________

       

Amount of Principal Balance Due remaining Under this Note after this

conversion:

 

 

  ______________





 

  CAVALRY FUND I LP             By:       Name:       Title:       Date:    

 

15

 